NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       JAN 26 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 CARRIE S. ARMSTRONG,                            No. 13-15237

                  Plaintiff-Appellant,           D.C. No. 1:10-cv-01856-LJO-JLT

   v.
                                                 MEMORANDUM*
 CALIFORNIA STATE CORRECTIONAL
 INSTITUTIONS; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                       for the Eastern District of California
                    Lawrence J. O’Neill, Chief Judge, Presiding

                            Submitted January 18, 2017**

Before:       TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

        Carrie S. Armstrong appeals pro se from the district court’s summary

judgment in her 42 U.S.C. § 1983 action alleging First Amendment retaliation and

state law defamation claims arising out of her employment as a registered nurse at


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a California state prison. We have jurisdiction under 28 U.S.C. § 1291. We

affirm.

      In her opening brief, Armstrong fails to address how the district court erred

in granting summary judgment and thus this issue is waived. See Indep. Towers of

Wash. v. Washington, 350 F.3d 925, 929 (9th Cir. 2003) (“[W]e will not consider

any claims that were not actually argued in appellant’s opening brief.”); Acosta-

Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir. 1993) (issues not supported by

argument in pro se appellant’s opening brief are waived).

      The district court did not abuse its discretion in rejecting Armstrong’s

untimely opposition to the motion for summary judgment because Armstrong

failed to file a motion, pursuant to Fed. R. Civ. P. 6(b), establishing excusable

neglect. See Fleischer Studios, Inc. v. A.V.E.L.A., Inc., 654 F.3d 958, 966 (9th Cir.

2010) (setting forth standard of review and explaining that “it is never an abuse of

discretion for a district court to exclude untimely evidence when a party fails to

submit that evidence pursuant to a motion, as Rule 6(b) expressly requires”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

                                          2                                       13-15237
      We do not consider documents not filed with the district court. See United

States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts not

presented to the district court are not part of the record on appeal.”).

   AFFIRMED.




                                           3                                  13-15237